DETAILED QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed October 12, 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102(a)(1) of claims 1-3 and 6-8 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected with traverse in the reply filed on July 4, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. 
The prosecution of this case is closed except for consideration of the above matter. 
This application is in condition for allowance except for the following formal matters: 
a) presence of claims 11-20 [see above Election/Restriction].
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 1, the primary reason for the allowance of the claim is due to an input/output (I/O) sensor for a multi-IC (Integrated Circuit) module, the I/O sensor comprising, in combination with other limitations, processing logic, configured to: based on the margin measurement, determine a quality of connectivity between (a) the interconnected part of the IC of the multi-IC module and (b) an interconnected part of another IC of the multi-IC module. Since claims 2-20 depend from claim 1, they also have allowable subject matter.
The close prior art to the claimed invention is Tang et al (10,530,347). However, the prior art does not alone nor in combination with another reference disclose the above limitations. 
Conclusion
The following reason is why the Examiner is not including claims 11-20 to the above allowable claims.
a) Since the Applicants in the arguments filed on July 4, 2021 state that claims 11-20 are dependent claims, a potential rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph would occur as follows: Claims 11, 14, 17 and 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11, 14 and 17 only further limit the I/O block and not I/O sensor of claim 1; claim 21 only further limit the I/O monitoring system and not I/O block of claim 11 and claim 22 does not further limit claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Since claims 12-13 depend from claim 11 and claims 15-20 depend from claim 14, they also are rejected for the above reason.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858